Citation Nr: 0502115	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-11 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to an increased rating for right knee 
arthritis, currently evaluated as 10 percent disabling.  

2.	Entitlement to an increased rating for left knee 
arthritis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to April 
1986.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Detroit, Michigan, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a hearing held at the RO in August 
2004, before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking increased evaluations for his 
bilateral knee arthritis.  At his hearing on appeal in August 
2004, he noted that he was receiving frequent treatment at a 
VA medical facility, the most recent, at that time, being in 
May 2004.  These records should be made available for 
appellate review.  As such, the claim is remanded for the 
following:

1.  The RO should take customary measures 
to obtain copies of all VA outpatient 
treatment records at the VA medical 
facility Detroit, Michigan since April 
2003.  

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




